Mr. Presiding Justice Niehaus delivered the opinion of the court. 2. Street railroads, § 69*—what constitutes insufficient warning to child of danger from, car. Ringing of a street car gong and yelling by the motorman serve no useful purpose as warning to a 2-year-old child, as such child would in the natural order of things be wholly without judgment or knowledge or appreciation of the purpose of such warning or understanding of the significance of such ringing and yelling, or realization of the effect of the speed of the car or the dangers that might result therefrom. 3. Damages, § 115*—when verdict for personal injuries not excessive. Judgment for $2,500 held not excessive for injuries to a 2-year-old child necessitating constant attention of a physician for 3 months, with daily dressing and skin grafting, great pain for a long time, and a permanent scar tissue covering the wound, and inability to walk for 4 or 5 months.